OPINION OF THE COURT
Memorandum.
Judgments of conviction affirmed.
The Department of Transportation regulation which prohib*729its the taking of photographs or moving pictures except in a designated parking area or otherwise as authorized by the Department of Transportation is a reasonable exercise of police power and is not an unconstitutional violation of the First Amendment guarantee of freedom of the press, either as applied to the defendant herein or by reason of overbreadth (see, New York State Club Assn. v New York City, 487 US 1; Branzburg v Hayes, 408 US 665). Moreover, the return, by which this court is bound, gives no basis to disturb any of defendant’s convictions (see, People v Prior, 4 NY2d 70).
DiPaola, P. J., Collins and Ingrassia, JJ., concur.